Citation Nr: 0004692	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for a heart disorder.  It also found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for hypertension.

In October 1999, a hearing was held before Bettina S. 
Callaway, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

For the reasons addressed below, the Board concludes that a 
Remand is necessary to allow for an informed decision on the 
appellant's claim for entitlement to service connection for a 
heart disorder.  Accordingly, this issue will be discussed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant's service medical records reveal numerous 
elevated blood pressure readings. 

3.  Post service medical records note treatment for and a 
diagnosis of essential hypertension shortly after the 
appellant's discharge from active duty service.  Subsequent 
post service medical records reveal ongoing treatment for 
this condition.

4.  The appellant currently has hypertension.


CONCLUSION OF LAW

The appellant's hypertension was incurred in military 
service.  38 U.S.C.A. §§ 101(16), 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability. of disability which would exist without 
such aggravation. 38 C.F.R. § 3.310(a)(1999); Allen v. Brown, 
7 Vet. App. 439, 448, 449 (1995).

Hypertension may also be presumed to have been incurred 
during active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

II. Analysis

A.  Issue on Appeal - Service Connection for Hypertension.

In October 1985, the RO issued a rating decision that denied, 
in pertinent part, the appellant's claim for service 
connection for hypertension.  A disallowed claim does not 
become a final determination where VA has failed to 
procedurally comply with statutorily mandated requirements.  
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  Those 
procedural requirements include, in accordance with 38 U.S.C. 
§ 5104(a) and 38 C.F.R. § 3.104(a), written notification of 
the decision and an explanation of the procedure for 
obtaining review of the decision.  Best v. Brown, 10 Vet. 
App. 322, 325 (1997) (where a regional office committed a 
procedural error by failing to adequately notify the 
appellant that it was denying service connection for a 
disorder, its decision is not final).

A review of the RO's notification letter, dated November 4, 
1985, reveals that it fails to provide the appellant with 
adequate notice of the denial of his claim for service 
connection for hypertension.  In this regard, the letter does 
not even refer to the appellant's claim for service 
connection for hypertension.  Accordingly, the October 1985 
rating decision is not final on the issue of entitlement to 
service connection for hypertension. See 38 U.S.C.A. 
§ 5104(b).

In December 1991, the appellant filed a second claim seeking 
service connection for hypertension.  Although a final 
decision had not been rendered herein, the RO, in January 
1992, adjudicated the claim on a new and material basis and 
found that the appellant had not submitted new and material 
evidence to reopen his claim. 

Pursuant to the appellant's current request to reopen his 
claim, the RO issued a rating decision, dated May 1998, which 
also found that the appellant had not submitted new and 
material evidence to reopen his claim for service connection 
for hypertension. 

Under the circumstances presented herein, the Board concludes 
that the proper issue on appeal in this matter is entitlement 
to service connection for hypertension.  Accordingly, the 
Board will consider the appellant's claim for service 
connection for hypertension on its merits.

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the appellant alleges that he incurred 
hypertension during his active duty service.  The 
determinative issues presented by this claim are: (1) whether 
the appellant incurred, or aggravated, hypertension during 
service or within the first post service year; (2) whether he 
has a current disability; and, if so, (3) whether the current 
disability is etiologically related to his active military 
service. 

The appellant's claim for service connection for hypertension 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  All relevant facts have been properly developed and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

After a thorough review of the appellant's claims file, the 
Board finds that the evidence supports his claim for 
entitlement to service connection for hypertension.  The 
appellant's service medical records reveal multiple elevated 
blood pressure readings throughout his active duty service.  
An inservice treatment report, dated April 1985, noted a 
blood pressure reading of 132/100.  A May 1985 treatment 
report notes a blood pressure reading of 122/98.  A June 1985 
treatment report notes a blood pressure reading of 130/110.  
Through his testimony before the Board, the veteran indicated 
that he has received treatment for hypertension on a 
continuous basis ever since his discharge from active duty 
service in September 1985.  Post service medical treatment 
records reveal that the appellant was diagnosed with 
hypertension as early as October 1986.  Specifically, an 
October 1986 treatment report notes that the appellant had a 
history of hypertension.  It also notes complaints of 
headaches and dizziness.  A diagnosis of essential 
hypertension was given.  Subsequent post service medical 
treatment reports reveal ongoing treatment for this 
condition.  A November 1997 treatment report shows a 
diagnosis of severe hypertension.

Where there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving that issue shall be given to the 
appellant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1997).  
Accordingly, the Board concludes that service connection is 
warranted for hypertension.


ORDER

Entitlement to service connection for hypertension is 
granted.



REMAND

As previously set forth, service connection has been granted 
for hypertension.  This grant raises the issue of service 
connection a heart disorder on a secondary basis.  A claim 
for secondary service connection must be granted when a 
disability "is proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (1998).  
Accordingly, in order to ensure the veteran's right of due 
process, the case is Remanded for the following actions:

1.  The appellant should be asked to 
provide a list containing the names and 
addresses of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for a heart disorder since his 
discharge from the service.  After 
securing the proper authorizations, the 
RO should attempt to obtain all of the 
records of treatment from all the sources 
listed by the appellant, which are not 
already on file.

2. The RO should inform the appellant 
that he has the opportunity to submit 
additional evidence and arguments in 
support of his claim for service 
connection for a heart disorder on a 
direct basis and as secondary to the 
service connected hypertension.

3.  The RO should then schedule the 
veteran for a VA cardiology examination, 
to be performed preferably by a board 
certified cardiologist, who has not 
previously examined the veteran, to 
determine the current manifestations of 
his heart disorder.  Any and all 
evaluations, tests, and studies deemed 
necessary should be accomplished and the 
findings reported in detail.  

The veteran's claims file should be 
reviewed by the examiner to determine the 
relationship, if any, between the 
veteran's current heart disorder and his 
service-connected hypertension.  After a 
thorough review of the veteran's claims 
file and his post service medical records, 
the examining physician should express an 
opinion as to the following:

Whether it is at least as likely as 
not that the veteran's current heart 
disorder is causally related to his 
active duty military service or to 
his service-connected hypertension.

The claims folder must be made available 
and reviewed by the examiner prior to 
making the above determination.  The 
examiner should provide complete 
rationale for all conclusions reached. 

4.  The RO should then readjudicate the 
issue of service connection for a heart 
disorder on a direct basis and as 
secondary to the service connected 
hypertension, to include consideration of 
Allen v. Brown, 7 Vet. App. 439 (1995).

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


